We are pleased to bring you Templeton Global Opportunities Trusts annual report for the fiscal year ended December 31, 2012. Performance Overview Templeton Global Opportunities Trust  Class A posted a +22.27% cumula- tive total return for the year under review. The Fund outperformed the +16.80% total return of its benchmark, the MSCI All Country World Index (ACWI), which measures stock market performance in global developed and emerging markets. 1 Please note that performance information is pro- vided for reference and that we do not attempt to track the index but rather 1. Source: © 2013 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 18. Annual Report | 3 undertake investments on the basis of fundamental research. You can find the Funds long-term performance data in the Performance Summary begin- ning on page 7. Economic and Market Overview Global developed and emerging stocks, as measured by the MSCI ACWI, ral- lied through the spring of 2012 before a brief drop in early summer gave way to a recovery, leading to solid 12-month gains. Periodic downturns were prima- rily attributable to concerns about slowing global economic growth, European sovereign debt and U.S. fiscal negotiations. The markets focus early in 2012 was Europes debt crisis. Seeking to address it, relatively new leaders in Italy and Greece and of the International Monetary Fund, World Bank and European Central Bank (ECB) offered plans for stability and growth. The lead- erships initial policy responses  which included enhanced liquidity measures and an ineffective Spanish banking bailout  did little to address the structural imbalances of eurozone economies or the solvency fears plaguing the regions banking system. Thus, debt yields for certain countries spiked to record levels in the first quarter of 2012. However, measures intended to address the seem- ingly toxic link between Europes banks and sovereign bonds emerged when European Union leaders agreed to a deployment of temporary and permanent bailout funds. ECB President Mario Draghis declaration that the ECB is ready to do whatever it takes to preserve the euro further buoyed markets. In the U.S., the Federal Reserve Board announced additional rounds of quanti- tative easing and opted to extend its strategy designed to lower systemically important interest rates. In Asia, the Peoples Bank of China cut borrowing costs for the first time since the global financial crisis began, and the Bank of Japan launched its eighth round of quantitative easing in little more than a decade. Headwinds to growth negatively affected most world regions during 2012, including recently resilient emerging markets, and the International Monetary Fund lowered its global growth outlook. However, the slowdown appeared less severe than expected in developed markets such as Germany and the U.S. In the latter half of 2012, policy measures seemed to take hold and supported global economic recovery, contributing to expansion in many emerg- ing market countries as well as a slowing rate of contraction in Europe. Toward year-end, investor focus shifted to the U.S., where policymakers sought to avert automatic spending cuts and tax hikes, commonly known as the fiscal cliff. Just after year-end, Congress passed compromise legislation that preserved lower income tax rates for most U.S. households and delayed far-reaching fed- eral spending cuts. Despite adversity and uncertainty throughout the 12-month period, virtually all major asset classes finished 2012 with positive returns. 4 | Annual Report Investment Strategy Our investment strategy employs a bottom-up, value-oriented, long-term approach. We focus on the market price of a companys securities relative to our evaluation of the companys long-term (typically five years) earnings, asset value and cash flow potential. We also consider a companys price/ earnings ratio, profit margins and liquidation value. As we look worldwide, we consider specific companies, rather than sectors or countries, to make our investment decisions. Managers Discussion During the fiscal year under review, the Funds performance relative to the MSCI ACWI benefited from stock selection and an overweighting in Europe, particularly in France, Germany and Belgium. Stock selection in the U.S. was also a major contributor to performance, and stock selection in Asia, notably Japan, Taiwan and South Korea, aided results. On a sector basis, stock selection in financials, consumer discretionary, telecommunication services, information technology and health care contributed to relative results. 2 The Fund benefited from overweighted positions and strong performances from commercial banks KBC GROEP (Belgium), BNP Paribas (France) and Lloyds Banking Group (U.K.); French tire manufacturer Michelin; 3 cable television, voice and data communications providers Time Warner Cable (U.S.) and Comcast (U.S.); wireless telecommunications provider Sprint Nextel (U.S.); South Korean manufacturer Samsung Electronics; and U.S. biotechnology companies Gilead Sciences and Amgen. In contrast, stock selection in the Latin America and Caribbean region, notably in Brazil, detracted from relative results. Elsewhere, stock selection in Sweden, Spain and China also hindered results. All investment sectors contributed to relative performance, but several holdings lost value. Among these were U.S. truck and components manufacturer Navistar International; 4 U.S. computer manufacturer Dell; oil and gas companies Petrobras Petroleo Brasileiro (Brazil), Royal Dutch Shell (U.K.) and Chesapeake Energy (U.S.); telecommunications providers Telefonica (Spain) and France Telecom; U.S. 2. The financials sector comprises capital markets, commercial banks, diversified financial services, consumer finance and insurance in the SOI. The consumer discretionary sector comprises automobiles, auto components, media, multiline retail and specialty retail in the SOI. The telecommunication services sector comprises diversified telecommunication services and wireless telecommunication services in the SOI. The information technology sector comprises communications equipment, computers and peripherals, semiconductors and semiconductor equipment, and software in the SOI. The health care sector comprises biotechnology, health care equipment and supplies, life sciences tools and services, and pharmaceuticals in the SOI. 3. Listed as Cie Generale des Etablissements Michelin in the SOI. 4. This holding is not an index component. Annual Report | 5 specialty drug maker Savient Pharmaceuticals; 4 U.S. oilfield services provider Baker Hughes and energy equipment manufacturer Shanghai Electric Group (China). Thank you for your continued participation in Templeton Global Opportunities Trust. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2012, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Annual Report Performance Summary as of 12/31/12 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Annual Report | 7 Performance Summary (continued) Performance Cumulative total retur n excludes sales charges. Average a nn ual total retur n a n d value of $10,000 i n vestme n t i n clude maximum sales charges. Class A: 5.75% maximum i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Advisor Class: n o sales charges. Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 8 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 9 10 | Annual Report Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Special risks are associated with foreign investing, including currency fluctuations, economic instability and political developments. Investments in emerging markets involve heightened risks related to the same factors, in addition to those associated with these markets smaller size and lesser liquidity. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 4. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 5. Effective 5/1/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 5/1/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for peri- ods after 5/1/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 5/1/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +54.32 % and +12.55
